DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,697,721) in view of Wagers (US 3,802,547).

Referring to claim 1.  Johnson discloses a cartridge (10; Figure 2) for an automatic packager (12; Figure 1), the cartridge (10) comprising: 
a reservoir (72) for storing a plurality of medications (74);
a wheel (100) including a bottom portion ( bottom portion of 100; Figure 5) placed in the reservoir (72), the wheel (100) being rotatable (see motor 24 connected to 100) with respect to the reservoir (72).


Wagers disclose a capsule inspection apparatus (Figure 11) wherein a scooping member (36; Figure 4) provided on the wheel (136) to rotate with the wheel (136) and singulate (separate) a medication (5) from the reservoir (14).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Johnson to include a scooping member provided on the wheel to rotate with the wheel as taught by Wagers because a scooping member would more effectively grasp the medication and retain the medication on the wheel until it is released from the dispenser.

Referring to claim 2.  Johnson discloses a cartridge (10; Figure 2) for an automatic packager (12; Figure 1), the cartridge (10) comprising:
wherein the reservoir (72) includes a curved shape (76; Figure 5) to direct the plurality of medications (74) toward the inward projection (aperture of 102) when the scooping member (102) is within the reservoir (72).
Johnson does not disclose wherein the scooping member includes an inward projection extending inward into the wheel.
Wagers disclose a capsule inspection apparatus (Figure 11) wherein the scooping member (36; Figure 4) includes an inward projection (40) extending inward into the wheel (136; Figure 11), 

Referring to claim 3.  Wagers disclose a capsule inspection apparatus (Figure 11) wherein the scooping member (36; Figure 4) includes a stopper (back wall of 40) along a circumferential end (circumference of 40) of the inward projection (40) to hold the medication (5) as the wheel is rotated (136; Figure 11).

Referring to claim 4.  Wagers disclose a capsule inspection apparatus (Figure 11) comprising a holding pin (154) extending through the wheel (136) and the scooping member (36), wherein the medication (5) is singulated by holding a single medication (5) between the holding pin (154), the stopper (back wall of 40), and the circumferential end (circumference of 40) of the scooping member (36).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Johnson to include a holding pin extending through the wheel and the scooping member as taught by Wagers because a holding pin extending through the wheel and the scooping 

Referring to claim 5.  Wagers disclose a capsule inspection apparatus (Figure 11)
comprising a cam and follower mechanism (160 and 176; Figure 11) coupled to the holding pin (154) and configured to advance and retract the holding pin (see movement of pin 154 around the perimeter of the wheel 136) in the scooping member (36).

Referring to claim 6.  Wagers disclose a capsule inspection apparatus (Figure 11)
wherein the cam and follower mechanism (160 and 176; Figure 11) is configured to advance the holding pin (154) when the scooping member (36) is rotated past the bottom portion (see extended portion of 154 on the left side of wheel 136; Figure 11) of the wheel and retract the holding pin (154) when the scooping member (136) is rotated past a top portion of the wheel (starts to retract after passing the max height on the left side of wheel 136).

Referring to claim 8.  Johnson discloses a cartridge (10; Figure 2) for an automatic packager (12; Figure 1), the cartridge (10) comprising: 
a spout portion (50; Figure 2) provided above the reservoir (72) to guide medications (74) from a bulk container of medications to the reservoir (72).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,697,721) in view of Wagers (US 3,802,547) and further in view of Coughlin (US 6,085,938).

Referring to claim 7.  Johnson in view of Wagers do not disclose the wheel includes teeth provided on an outer circumferential surface of the wheel, wherein the teeth interlock with teeth of a motor assembly.
Coughlin discloses a medicament dispensing apparatus (Figure 1) wherein individual cartridges (10; Figure 1) comprising a wheel (58; Figure 7) includes teeth (66) provided on an outer circumferential surface of the wheel (58; Figure 7), wherein the teeth (66) interlock with teeth of a motor assembly (14; Figure 3), and wherein the motor assembly rotates the wheel (58).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Johnson in view of Wagers to have included the wheel including teeth provided on an outer circumferential surface of the wheel, wherein the teeth interlock with teeth of a motor assembly as taught by Coughlin because a single motor assembly can drive a plurality of cartridges thus reducing the overall cost of the dispenser by using only a single motor assembly in the apparatus.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,697,721) in view of Wagers (US 3,802,547) and further in view of Shaw (US 9,245,093).

Referring to claim 9.  Johnson discloses a cartridge (10; Figure 2) for an automatic packager (12; Figure 1), the cartridge (10) comprising: 
a reservoir cover (86) slidingly coupled to the spout portion (50; Figure 2) to slide between an open position and a closed position (see movement of the attached spring and 98; Figure 4).
Johnson in view of Wagers do not disclose a reservoir cover pivotably coupled to the spout portion to pivot between an open position and a closed position.

Shaw discloses a pill dispensing system (10; Figure 1) wherein a reservoir cover (112) pivotably coupled to the spout portion (40) to pivot between an open position and a closed position (see Figure 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Johnson in view of Wagers to have included a pivotably coupled reservoir cover to the spout portion as taught by Shaw because the complexity of the Johnson cover can be reduced thus provide a more reliable cover.
 
10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,697,721) in view of Wagers (US 3,802,547) and further in view of Knoth (US 8,261,939).

Referring to claim 10.  Johnson in view of Wagers do not disclose comprising an RFID tag configured to store information of the cartridge.
Knoth discloses a pill dispenser apparatus (Figure 10) wherein a plurality of cartridges comprise an RFID tag (160; Figure 6) configured to store information of the cartridge.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Johnson in view of Wagers to have included an RFID tag configured to store information of the cartridge as taught by Knoth because a plurality of cartridges of the apparatus can be automatically tracked thus reducing a user input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651